Citation Nr: 0123000	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
		
		
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
July 1981.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  The veteran testified 
before a hearing officer at the RO in April 2000.  


REMAND

The veteran was scheduled for a Board hearing in Washington, 
D.C. on September 12, 2001.  On September 11, 2001, the day 
of the coordinated terrorist attacks on the cities of 
Washington, D.C. and New York, the veteran requested that his 
hearing in Washington, D.C. be canceled and that he be 
afforded a Board hearing at the RO before a traveling member 
of the Board or via video conferencing.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

After obtaining clarification from the 
veteran concerning the type of Board 
hearing desired, the RO should schedule 
the veteran for the requested hearing in 
accordance with the docket number of his 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




